Citation Nr: 1826358	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent disabling prior to July 17, 2014, and in excess of 20 percent disabling thereafter, for left clavicle/left scapular fracture with impingement (claimed as shoulder condition).

2. Entitlement to an initial increased rating in excess of 30 percent disabling prior to April 7, 2017, for post-traumatic stress disorder (PTSD).

3. Entitlement to an initial increased rating in excess of 10 percent disabling for left knee injury with degenerative joint disease (DJD).

4. Entitlement to service connection for DJD of the right knee to include as secondary to service-connected left knee injury with DJD.

5. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, L5-S1 (claimed as back condition), to include as secondary to service-connected left knee injury with DJD

6. Entitlement to service connection to tinnitus.
7. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1967 to April 1970, including service in the Republic of Vietnam and receipt of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability due to his service-connected lumbar disability in a July 2011 Statement in Support of Claim.  Therefore, the issue is raised by the record and is properly before the Board and noted above.

The issues of left knee injury with DJD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Through a February 2017 statement, the Veteran withdrew his increased rating appeal for left clavicle/left scapular fracture with impingement.

2. For the entire appeal period, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

3. The Veteran's right knee DJD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected left knee disorder.

4. The Veteran's lumbar DDD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected left knee disorder.

5. Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to be present.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the increased rating appeal for left clavicle/left scapular fracture with impingement have been met.  See 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Prior to April 7, 2017, the criteria for a 50 percent rating, and no more, for PTSD, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.130, (DC) 9411 (2017).

3. The criteria for service connection for right knee DJD are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for lumbar DDD are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Withdrawal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appellant or an authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  In a February 2017 statement, the Veteran stated "My left clavicle impingement is rated at 20% which I will accept as acceptable."  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

III. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A. PTSD

The Veteran contends his PTSD warrants a higher rating prior to April 7, 2017, after which he is in receipt of a 100 percent disability rating. 

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed.  Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment, associated with the rating code to determine whether an increased evaluation is warranted.

In November 2010, the Veteran attended a VA PTSD examination.  The examiner diagnosed PTSD.  The Veteran endorsed anxiety, nightmares once or twice a week, thoughts about Vietnam frequently throughout the day, and being easily startled.  If in a restaurant, he sits in a corner, and he avoid the news or going to big stores.  He lived with his girlfriend-whom he has dated for 10 months.  He had three previous marriages.  He was recently laid off from work due to slow business, but spends his days doing yard work and looking for jobs.  He sometimes goes fishing.  Mental status examination revealed proper hygiene, and he was fully cooperative.  He displayed considerable anxiety.  Speech was within normal limits, but his mood was anxious.  Affect was appropriate to content.  The Veteran's thought processes were logical and tight, and his memory was grossly intact.  He was oriented in all spheres and denied any hallucinations or delusions.  His insight and judgment were adequate.  He denied any current suicidal or homicidal ideation.  The examiner stated that he believed the Veteran's symptoms occur most days and are moderate-and they have persisted for a number of years.  The examiner further noted that his PTSD symptoms did not preclude employment.  Finally, there was no impairment of thought processing or communication.  

In a January 2017 letter, the Veteran's readjustment counselor noted that the Veteran had a flattened affect, panic attacks, disturbances of motivation and mood, chronic insomnia, and difficulties establishing and maintaining work and social relationships. 

In April 2017, the Veteran attended a private PTSD Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed PTSD and Major Depressive Disorder with Psychotic Features.  The Veteran reported military related nightmares 3-4 times per week.  He indicated intrusive memories of Vietnam especially when he is triggered by external reminders such as camouflage, seeing veterans maimed or who have lost limbs, watching war movies, etc.  He reported an exaggerated startled response and noted he is very jumpy.  His thoughts indicated paranoias well as negative mood symptoms (i.e., anxiety, depression, irritability).  He also endorsed avoidance behaviors.  He prefers to sit with his back to the wall and generally avoids social situations because of anxiety.  The examiner noted that it was not possible to differentiate symptoms attributable to each diagnosis as there is considerable symptom overlap.  Further, he summarized the Veteran's impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms were noted as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgement, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and persistent delusions or hallucinations. 

Following a review of the record the Board finds that a rating of 50 percent, and no more, for the entire appeal period, is appropriate for the Veteran's PTSD.

The Board finds that the Veteran's symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms have resulted in flattened affect, panic attacks, disturbances of motivation and mood, chronic insomnia, and difficulties establishing and maintaining work and social relationships; such symptoms are contemplated by a 50 percent rating. 

As noted above, the Veteran's readjustment counselor endorsed the symptoms aforementioned exhibited by the Veteran.  Despite the lack of treatment records, the Board finds that the Veteran's symptoms were consistent for the appeal period and warrant a 50 percent rating.

However, the evidence of record is silent during this period for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.; symptoms contemplated by a 70 percent rating.

In other words, his symptoms are a similar severity, frequency, and duration of those associated with a 50 percent rating.  Although the Veteran meets some of the criteria listed for a 70 percent rating prior to April 7, 2017, his symptoms more nearly approximate those associated with a 50 percent rating, but no higher. 

The Board notes that from April 7, 2017, the Veteran is in receipt of a 100 percent rating for his PTSD, the highest allowed under DC 9411. 

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating prior to April 7, 2017.  In other words, the most probative evidence of record shows that the Veteran's depression symptoms were of the similar type, frequency, and severity as those associated with a 50 percent rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant period on appeal. 

In sum, when resolving reasonable doubt in the Veteran's favor, the evidence supports a rating of 50 percent, but not higher, for his service-connected PTSD prior to April 7, 2017.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Even where the combat presumption applies, a veteran must still show that a causal relationship exists between the present disability and the in-service injury or disease.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Every reasonable doubt must be resolved in the Veteran's favor, and service connection of injuries or diseases linked to combat may be rebutted only by clear and convincing evidence.  38 U.S.C. § 1154(b).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. DJD of the right knee to include as secondary to service-connected left knee injury with DJD

The Veteran contends that his right knee disability is due to his active service or secondary to his service-connected left knee disability. 

The Veteran has a current diagnosis of right knee DDD, therefore, he meets the first criteria of service connection.  See June 2014 VA knee examination. 

With regard to the second element of service connection, in-service occurrence or aggravation of a disease or injury, service treatment records do not contain any complaints, treatment, or diagnosis of a right knee disability.

With regard to the third element of service connection, nexus, the Board finds there is not sufficient competent and credible evidence to establish a nexus to service or a service-connected disability.   

In October 2010, the Veteran attended a VA Joints examination.  The examiner diagnosed right knee DJD.  The Veteran denied any history of injury to the right knee, but noted the onset pain approximately 20 years ago.  Further, gait was normal.  The examiner opined that the Veteran's right knee disability was not related to his military service because, by the Veteran's own admission, he did not sustain any injury to the knee while in service.  The examiner further noted that recent onset was related to aging and occupational stresses.

In June 2014, the Veteran attended a VA knee DBQ examination.  The examiner diagnosed right knee DJD.  The examiner opined that it is less likely than not that the Veteran's right knee is due to his left knee or permanently aggravated by the left because his gait remains normal. 

Multiple VA treatment records indicate the Veteran complaints of right knee pain.

The Board finds the VA examiners' opinions to be highly probative, as they reflect review of all of the Veteran's medical records, to include his service treatment records.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of his claim, and against the reasoned conclusions of the October 2010 and June 2014 VA examiners, but he has not done so.

The Board has considered the Veteran's lay assertions as to the etiology of his right knee DJD.  Although the Veteran is competent to attest to his experiences, he is not competent in these circumstances to opine as to the etiology of his right knee DJD.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  The Board finds the opinions of the October 2010 and June 2014 examiners to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that his current disability is related to any in-service occurrence or secondary to his service-connected left knee disability.  Importantly, by the Veteran's own assertions, he did not incur and right knee injury in service.  

In sum, the evidence deemed most probative by the Board, specifically the October 2010 and June 2014 medical opinions, demonstrates that the Veteran's right knee disorder did not manifest in service, or indeed for many years thereafter, nor was it caused or aggravated by his service-connected left knee.  The examiners provided a rationale for the opinions proffered and are is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. DDD of the lumbar spine, L5-S1 (claimed as back condition), to include as secondary to service-connected left knee injury with DJD.

The Veteran contends that his back condition is due to his active service or secondary to his service-connected left knee disability.

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of lumbar spine DDD.  See June 2014 Back examination. 

With regard to the second element of service connection, a June 1970 service treatment record indicates the Veteran was treated for low back pain associated with muscle strain from weight lifting.  Remaining service treatment records are silent for any complaints and treatment for a back disorder and on the Veteran's separation examination, he indicated no history of a back condition and the spine evaluation was noted to be normal.

With regard to the third element of service connection, nexus, the Board finds there is not sufficient competent and credible evidence to establish a nexus. 

In October 2010, the Veteran attended a VA Joints examination.  The examiner diagnosed lumbar spine DDD.  The Veteran stated that his back pain started after a car accident in 1969.  The examiner opined: 

The Veteran's lumbar spine condition is less likely related to a car accident in the military.  Further, he noted that he did not attribute the spine condition to the single lumbar strain which was an isolated event that resolved itself.  The exit exam normal without back related complaints.  This would be evidence against a chronic ongoing problem with a back related to either the motor vehicle accident or following the lumbar strain in 1970.  Record was quiet over the ensuing use of the back related complaints until recent evaluation in the VA system.  The absence of nexus would be evidence against chronic back problem related to complaints in the military.  Following the car wreck, it did appear that he was ambulating and moving around without significant back related complaints, and conclusion do not feel that his present back complaints are related to the military for reasons noted above.  It would be my medical opinion it is less than 50/50 related to the motor vehicle accident and it is not related to the lifting incident in 1970 as it seemed to resolve itself.

In June 2014, the Veteran attended a VA Back DBQ.  The examiner diagnosed lumbar spine DDD.  The examiner opined that it is less likely than not that the Veteran's lumbar spine condition was caused or permanently aggravated by his left knee because his gait remains normal. 

Multiple VA treatment records indicate the Veteran complaints of low back pain.
 
The Board finds the VA examiners' opinions to be highly probative, as they reflect review of all of the Veteran's medical records, to include his service treatment records.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of his claim, and against the reasoned conclusions of the October 2010 and June 2014 VA examiners, but he has not done so.

The Board has considered the Veteran's lay assertions as to the etiology of his lumbar DDD.  Although the Veteran is competent to attest to his experiences, he is not competent in these circumstances to opine as to the etiology of his lumbar DDD.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  The Board finds the opinions of the October 2010 and June 2014 examiners to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that his current back disability is related to any in-service occurrence or secondary to his service-connected left knee disability.

Further, the Board finds the evidence to be against a finding of continuity of symptoms since service, as the Veteran had a "normal" clinical evaluation of the low back upon separation from service, and did not seek treatment for his lumbar DDD until many decades after.  In light of contemporaneous normal clinical separation examination results, and subsequent treatment not initiated until many years later, the Board finds that a continuity of symptoms is not established.  See Curry, supra.  

In sum, the evidence deemed most probative by the Board, specifically the October 2010 and June 2014 medical opinions, demonstrates that the Veteran's lumbar DDD did not manifest in service, or indeed for many years thereafter nor was it aggravated by the Veteran's service-connected left knee.  The examiners provided a rationale for the opinions proffered and are is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Tinnitus

The Veteran contends that his tinnitus is a result of his active duty service.  See June 2014 Notice of Disagreement. 

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of tinnitus.  See October 2010 audiological examination. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records do not contain any complaints, treatment, or diagnosis of tinnitus.  Nevertheless, service personnel records indicate the Veteran served in Vietnam and military noise exposure was previously conceded.  See October 2013 Statement of the Case. 

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible medical evidence to establish a nexus between the Veteran's current disability and his in-service complaint of tinnitus. 

The Veteran attended a VA audiological examination in October 2010.  The examiner diagnosed tinnitus.  The Veteran reported constant ringing in his ears that has been present for years.  The examiner opined that it was not caused by a result of acoustic trauma or experiences in service, while serving as a rifleman.  The examiner's rationale was the Veteran's hearing was clearly within normal limits for both ears at discharge and there was no significant change in hearing from enlistment to discharge.

Based on the foregoing evidence, the Board finds that the evidence is in relative equipoise as there are both positive lay testimony and a negative opinion addressing the etiology of his tinnitus.  

The Board notes that the positive lay testimony and negative opinion of record are both competent and credible.  It affords them equal probative weight.  Further, the Veteran has been conceded noise exposure, and tinnitus diagnosed during the appeal period, and there is competent and credible testimony indicating ongoing tinnitus since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for tinnitus is granted.  See 38 U.S.C. § 5107(b); 38C.F.R. § 3.102.


ORDER

The increased rating claim for left clavicle/left scapular fracture with impingement appeal is dismissed

Prior to April 7, 2017, a 50 percent rating, and no more, is granted for PTSD.

Entitlement to service connection for right knee DJD is denied.

Entitlement to service connection for lumbar DDD is denied.

Entitlement to service connection for tinnitus is granted. 

REMAND

The Veteran contends that he is experiencing worsening symptoms in his left knee.  See February 2017 Statement in Support of Claim.  The Veteran last attended a VA knee examination in June 2014.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of left knee DJD, the Veteran should be afforded a VA examination to assess the severity of his left knee DJD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Given that the increased rating and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2. Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected left knee disability

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

3. Provide the Veteran with another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


